UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33749 RETAIL OPPORTUNITY INVESTMENTS CORP. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 26-0500600 (I.R.S. Employer Identification No.) 81 Main Street, Suite 503 White Plains, New York (Address of principal executive offices) (Zip code) (914) 620-2700 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date: 51,215,601 shares of common stock, par value $0.0001 per share, outstanding as of August 2, 2012. TABLE OF CONTENTS Page Part I. Financial Information 1 Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the three and six months ended June 30, 2012 and June 30, 2011 2 Consolidated Statements of Equity (Unaudited) for the six months ended June 30, 2012 3 Consolidated Statements of Cash Flow (Unaudited) for the six months ended June 30, 2012 and June 30, 2011 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Part II. Other Information 33 Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33 PART I. FINANCIAL INFORMATION Item 1.Financial Statements RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Balance Sheet June30, 2012 (unaudited) December31, ASSETS Real Estate Investments: Land $ $ Building and improvements Less:accumulated depreciation Mortgage notes receivable Investment in and advances to unconsolidated joint ventures Real Estate Investments, net Cash and cash equivalents Restricted cash Tenant and other receivables Deposits Acquired lease intangible asset, net of accumulated amortization Prepaid expenses Deferred charges, net of accumulated amortization Other Total assets $ $ LIABILITIES AND EQUITY Liabilities: Term loan $ $ Credit facility — Mortgage notes payable Acquired lease intangibles liability, net of accumulated amortization Accounts payable and accrued expenses Tenants' security deposits Other liabilities Total liabilities Commitments and contingencies — — Equity: Preferred stock, $.0001 par value 50,000,000 shares authorized; none issued and outstanding — — Common stock, $.0001 par value 500,000,000 shares authorized; and50,639,453 and49,375,738 shares issued and outstanding at June30, 2012 and December 31, 2011 Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Retail Opportunity Investments Corp. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. - 1 - RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statement of Operations and Comprehensive Income (unaudited) For the Three Months Ended For the Six Months Ended June30, June30, June30, June30, Revenues Base rents $ Recoveries from tenants Mortgage interest Total revenues Operating expenses Property operating Property taxes Depreciation and amortization General & Administrative Expenses Acquisition transaction costs Total operating expenses Operating income Non-operating income (expenses) Interest expense and other finance expenses ) Gain on bargain purchase — Equity in earnings from unconsolidated joint ventures Interest Income Net Income Attributable to Retail Opportunity Investments Corp. $ Basic and diluted per share: $ Dividends per common share $ Comprehensive (loss) income: Net income attributable to Retail Opportunity Investments Corp. $ Other comprehensive loss Unrealized loss on swap derivative ) Total other comprehensive loss ) Total Comprehensive (loss) income $ ) $ ) $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. - 2 - RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statements of Equity (unaudited) Common Stock Shares Amount Additional paid-in capital Retained earnings (Accumulated deficit) Accumulated other comprehensive loss Noncontrolling interests Equity Balance at December31, 2011 $ $ $ ) $ ) $ $ Compensation expense related to options granted — Compensation expense related to restricted stock grants — Shares issued under the 2009 Plan 19 — 19 Proceeds from the sale of stock — — — Forfeited shares ) — Registration expenditures — — ) — — — ) Dividends ($.25 per share) — — — ) — — ) Comprehensive income (loss) Net Income Attributable to Retail Opportunity Investments Corp. — Other Comprehensive Loss — ) — ) Balance at June30, 2012 $ $ $ ) $ ) $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. - 3 - RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statements of Cash Flow (unaudited) For the Six Months Ended June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net incometo cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs Gain on bargain purchase ) ) Straight-line rent adjustment ) ) Amortization of above and below market rent ) ) Amortizationrelating to stock based compensation Provisions for tenant credit losses Equity earned in earnings from unconsolidated joint ventures ) ) Distribution of cumulative earnings from unconsolidated joint ventures Change in operating assets and liabilities Mortgage escrows ) ) Tenant receivables ) ) Prepaid expenses ) Accounts payable and accrued expenses ) ) Other asset and liabilities, net ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Investments in real estate ) ) Investments in mortgage notes receivables — ) Investments in unconsolidated joint ventures ) ) Proceeds from sale of unconsolidated joint ventures — Return of capital from unconsolidated joint ventures — Proceeds from the sale of land — Improvements to properties and deferred charges ) ) Deposits on real estate acquisitions ) ) Construction escrows and other ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Principal repayment on mortgages ) ) Proceeds from the draw on revolving credit facility Proceeds from the sale of stock — Deferred financing and other costs ) — Registration expenditures ) — Dividends paid to common shareholders ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. - 4 - RETAIL OPPORTUNITY INVESTMENTS CORP. Notes to Consolidated Financial Statements June 30, 2012 (unaudited) 1. Organization, Basis of Presentation and Summary of Significant Accounting Policies Business Retail Opportunity Investments Corp. (the "Company") is a fully integrated and self-managed real estate investment trust ("REIT").The Company specializes in the acquisition, ownership and management of necessity-based community and neighborhood shopping centers in the western and eastern regions of the United States anchored by national and regional supermarkets and drugstores.The Company refers to the properties it targets for investments as its target assets. With the approval of its stockholders, the Company reincorporated as a Maryland corporation on June2, 2011.The Company began operations as a Delaware corporation, known as NRDC Acquisition Corp., which was incorporated on July10, 2007, for the purpose of acquiring assets or anoperating businessthrough a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination.On October20, 2009, the Company's stockholders and warrantholders approved each of the proposals presented at the special meetings of stockholders and warrantholders, respectively, in connection with the transactions contemplated by the Framework Agreement (the "Framework Agreement")the Companyentered into on August7, 2009 with NRDC Capital Management, LLC, which, among other things, set forth the steps to be taken bythe Companyto continue its business as a corporation that has elected to qualify as a REIT for U.S. federal income tax purposes, commencing with its taxable year ended December31, 2010.The Company is organized in a traditional umbrella partnership real estate investment trust ("UpREIT") format pursuant to which Retail Opportunity Investments GP, LLC, its wholly-owned subsidiary, serves as the general partner of, and the Company conducts substantially all of its business through, its wholly-owned operating partnership subsidiary, Retail Opportunity Investments Partnership, LP, a Delaware limited partnership (the "operating partnership"), and its subsidiaries.The Company has elected to be taxed as a REIT, for U.S. federal income tax purposes commencing with the year ended December31, 2010. Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (‘FASB’) issued updated guidance on disclosures relating to the reporting of other comprehensive income.The updated guidance eliminates the option to present components of other comprehensive income as part of the statement of equity.The updated guidance was effective as of January 1, 2012.The adoption of this guidance did not have a material impact on the Company's consolidated financial statements. Principles of Consolidation The accompanying consolidated financial statements are prepared on the accrual basis in accordance with accounting principles generally accepted in the United States ("GAAP") for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been omitted. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Results of operations for the six month period ended June, 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2011. - 5 - The consolidated financial statements include the accounts of the Company and those of its subsidiaries, which are wholly-owned or controlled by the Company.Entities which the Company does not control through its voting interest and entities which are variable interest entities ("VIEs"), but where it is not the primary beneficiary, are accounted for under the equity method.All significant intercompany balances and transactions have been eliminated. The Company follows the FASB guidance for determining whether an entity is a VIE and requires the performance of a qualitative rather than a quantitative analysis to determine the primary beneficiary of a VIE.Under this guidance, an entity would be required to consolidate a VIE if it has (i) the power to direct the activities that most significantly impact the entity's economic performance and (ii) the obligation to absorb losses of the VIE or the right to receive benefits from the VIE that could be significant to the VIE. A non-controlling interest in a consolidated subsidiary is defined as the portion of the equity (net assets) in a subsidiary not attributable, directly or indirectly, to a parent.Non-controlling interests are required to be presented as a separate component of equity in the consolidated balance sheet and modifies the presentation of net income by requiring earnings and other comprehensive income to be attributed to controlling and non-controlling interests. The Company assesses the accounting treatment for each joint venture.This assessment includes a review of each joint venture or limited liability company agreement to determine which party has what rights and whether those rights are protective or participating.For all VIEs, the Company reviews such agreements in order to determine which party has the power to direct the activities that most significantly impact the entity's economic performance.In situations where the Company or its partner approves, among other things, the annual budget, receives a detailed monthly reporting package from the Company, meets on a quarterly basis to review the results of the joint venture, reviews and approves the joint venture's tax return before filing, and approves all leases that cover more than a nominal amount of space relative to the total rentable space at each property, the Company does not consolidate the joint venture as it considers these to be substantive participation rights that result in shared power of the activities that most significantly impact the performance of the joint venture.The Company's joint venture agreements also contain certain protective rights such as the requirement of partner approval to sell, finance or refinance the property and the payment of capital expenditures and operating expenditures outside of the approved budget or operating plan. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the disclosure of contingent assets and liabilities, the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the periods covered by the financial statements.The most significant assumptions and estimates relate to the purchase price allocations, depreciable lives, revenue recognition and the collectability of tenant receivables, other receivables, notes receivables, the valuation of options and warrants and derivatives.Actual results could differ from these estimates. Federal Income Taxes Commencing with the Company's taxable year ended December31, 2010, the Company has elected to qualify as a REIT under Sections856-860 of the Internal Revenue Code (the "Code").Under those sections, a REIT that, among other things, distributes at least 90% of REIT taxable income and meets certain other qualifications prescribed by the Code will not be taxed on that portion of its taxable income that is distributed. Although it may qualify as a REIT for U.S. federal income tax purposes, the Company is subject to state income or franchise taxes in certain states in which some of its properties are located.In addition, taxable income from non-REIT activities managed through the Company's taxable REIT subsidiary ("TRS") is fully subject to U.S. federal, state and local income taxes. The Company follows the FASB guidance that defines a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The FASB also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.The Company records interest and penalties relating to unrecognized tax benefits, if any, as interest expense.As of June 30, 2012, the tax years 2007 through and including 2011 remain open to examination by the Internal Revenue Service ("IRS") and state taxing authorities.During the year ended December31, 2011, the IRS conducted an examination of the Company's 2009 federal tax return.During the six months ended June 30, 2012 the Company reached a settlement with the IRS in which the Company paid to the IRS approximately $122,000.. - 6 - Real Estate Investments All costs related to the improvement or replacement of real estate properties are capitalized.Additions, renovations and improvements that enhance and/or extend the useful life of a property are also capitalized.Expenditures for ordinary maintenance, repairs and improvements that do not materially prolong the normal useful life of an asset are charged to operations as incurred.The Company expenses transaction costs associated with business combinations in the period incurred.During the six months ended June 30, 2012 and 2011, capitalized costs related to the improvements or replacement of real estate properties were approximately $3.6 million and $2.4 million, respectively. Upon the acquisition of real estate properties, the fair value of the real estate purchased is allocated to the acquired tangible assets (consisting of land, buildings and improvements), and acquired intangible assets and liabilities (consisting of above-market and below-market leases and acquired in-place leases).Acquired lease intangible assets include above-market leases and acquired in-place leases in the accompanying consolidated balance sheet.The fair value of the tangible assets of an acquired property is determined by valuing the property as if it were vacant, which value is then allocated to land, buildings and improvements based on management's determination of the relative fair values of these assets.In valuing an acquired property's intangibles, factors considered by management include an estimate of carrying costs during the expected lease-up periods, and estimates of lost rental revenue during the expected lease-up periods based on its evaluation of current market demand.Management also estimates costs to execute similar leases, including leasing commissions, tenant improvements, legal and other related costs.Leasing commissions, legal and other related costs ("lease origination costs") are classified as deferred charges in the accompanying consolidated balance sheet. The value of in-place leases is measured by the excess of (i)the purchase price paid for a property after adjusting existing in-place leases to market rental rates, over (ii)the estimated fair value of the property as if vacant.Above-market and below-market lease values are recorded based on the present value (using a discount rate which reflects the risks associated with the leases acquired) of the difference between the contractual amounts to be received and management's estimate of market lease rates, measured over the terms of the respective leases that management deemed appropriate at the time of acquisition.Such valuations include a consideration of the non-cancellable terms of the respective leases as well as any applicable renewal periods.The fair values associated with below-market rental renewal options are determined based on the Company's experience and the relevant facts and circumstances that existed at the time of the acquisitions.The value of the above-market and below-market leases associated with the original lease term is amortized to rental income, over the terms of the respective leases.The value of below-market rental lease renewal options is deferred until such time as the renewal option is exercised and subsequently amortized over the corresponding renewal period.The value of in-place leases are amortized to expense, and the above-market and below-market lease values are amortized to rental income, over the remaining non-cancellable terms of the respective leases.If a lease were to be terminated prior to its stated expiration, all unamortized amounts relating to that lease would be recognized in operations at that time.The Company may record a bargain purchase gain if it determines that the purchase price for the acquired assets was less than the fair value.The Company will record a liability in situations where any part of the cash consideration is deferred.The amounts payable in the future are discounted to their present value.The liability is subsequently re-measured to fair value with changes in fair value recognized in the consolidated statements of operations.If, up to one year from the acquisition date, information regarding fair value of assets acquired and liabilities assumed is received and estimates are refined, appropriate property adjustments are made to the purchase price allocation on a retrospective basis. In conjunction with the Company's pursuit and acquisition of real estate investments, the Company expensed acquisition transaction costs during the three months ended June 30, 2012 and 2011 of approximately $630,000 and $254,000, respectively and approximately $753,000 and $429,000 during the six months ended June 30, 2012 and 2011, respectively. - 7 - Regarding the Company's 2012 property acquisitions (see Note2), the fair values of in-place leases and other intangibles have been allocated to intangible assets and liability accounts.Such allocations are preliminary and may be adjusted as final information becomes available. Asset Impairment The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of the asset to aggregate future net cash flows (undiscounted and without interest) expected to be generated by the asset.If such assets are considered impaired, the impairment to be recognized is measured by the amount by which the carrying amounts of the assets exceed the fair value.Management does not believe that the value of any of the Company's real estate investments was impaired at June30, 2012. The Company reviews its investments in its unconsolidated joint ventures for impairment periodically and the Company would record an impairment charge when events or circumstances change indicating that a decline in the fair values below the carrying values has occurred and such decline is other-than temporary.The ultimate realization of the Company's investment in its unconsolidated joint ventures is dependent on a number of factors, including the performance of each investment and market conditions.Management does not believe that the carrying value of any of the Company's unconsolidated joint ventures was impaired at June30, 2012. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less when purchased to be cash equivalents.Cash and cash equivalents are maintained at financial institutions and, at times, balances may exceed the federally insured limit by the Federal Deposit Insurance Corporation.The Company has not experienced any losses related to these balances. Restricted Cash The terms of several of the Company's mortgage loans payable require the Company to deposit certain replacement and other reserves with its lenders.Such "restricted cash" is generally available only for property-level requirements for which the reserves have been established and is not available to fund other property-level or Company-level obligations. Revenue Recognition Management has determined that all of the Company's leases with its various tenants are operating leases.Rental income is generally recognized based on the terms of leases entered into with tenants.In those instances in which the Company funds tenant improvements and the improvements are deemed to be owned by the Company, revenue recognition will commence when the improvements are substantially completed and possession or control of the space is turned over to the tenant.When the Company determines that the tenant allowances are lease incentives, the Company commences revenue recognition and lease incentive amortization when possession or control of the space is turned over to the tenant for tenant work to begin.Minimum rental income from leases with scheduled rent increases is recognized on a straight-line basis over the lease term.Percentage rent is recognized when a specific tenant's sales breakpoint is achieved.Property operating expense recoveries from tenants of common area maintenance, real estate taxes and other recoverable costs are recognized in the period the related expenses are incurred.Lease incentives are amortized as a reduction of rental revenue over the respective tenant lease terms. Termination fees (included in rental revenue) are fees that the Company has agreed to accept in consideration for permitting certain tenants to terminate their lease prior to the contractual expiration date.The Company recognizes termination fees in accordance with Securities and Exchange Commission Staff Accounting Bulletin 104, "Revenue Recognition," when the following conditions are met:(a)the termination agreement is executed; (b)the termination fee is determinable; (c)all landlord services pursuant to the terminated lease have been rendered; and (d)collectivity of the termination fee is assured.Interest income is recognized as it is earned.Gains or losses on disposition of properties are recorded when the criteria for recognizing such gains or losses under generally accepted accounting principles have been met. - 8 - The Company must make estimates as to the collectability of its accounts receivable related to base rent, straight-line rent, expense reimbursements and other revenues.Management analyzes accounts receivable and the allowance for bad debts by considering tenant creditworthiness, current economic trends, and changes in tenants' payment patterns when evaluating the adequacy of the allowance for doubtful accounts receivable.The Company also provides an allowance for future credit losses of the deferred straight-line rents receivable.The provision for doubtful accounts at June30, 2012 and December 31, 2011 was approximately $2.8 million and $2.1 million, respectively. Depreciation and Amortization The Company uses the straight-line method for depreciation and amortization.Buildings are depreciated over the estimated useful lives which the Company estimates to be 39-40years.Property improvements are depreciated over the estimated useful lives that range from 10 to 20years.Furniture and fixtures are depreciated over the estimated useful lives that range from 3 to 10years.Tenant improvements are amortized over the shorter of the life of the related leases or their useful life. Deferred Charges Deferred charges consist principally of leasing commissions and acquired lease origination costs (which are amortized ratably over the life of the tenant leases) and financing fees (which are amortized over the term of the related debt obligation).Deferred charges in the accompanying consolidated balance sheets are shown at cost, net of accumulated amortization of approximately $6.8 million and $4.7million, as of June30, 2012 and December 31, 2011, respectively. Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents and tenant receivables.The Company places its cash and cash equivalents in excess of insured amounts with high quality financial institutions.The Company performs ongoing credit evaluations of its tenants and requires tenants to provide security deposits. Earnings (Loss) Per Share Basic earnings (loss) per share ("EPS") excludes the impact of dilutive shares and is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding for the period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue shares of common stock were exercised or converted into shares of common stock and then shared in the earnings of the Company. During the six months ended June 30, 2012 and 2011 and the three months ended June 30, 2011, the effect of the 41,400,000 warrants to purchase the Company's common stock(the "Public Warrants") issued in connection with the Company's initial public offering (the "IPO"), the 8,000,000 warrants (the "Private Placement Warrants") purchased by NRDC Capital Management, LLC (the "Sponsor") simultaneously with the consummation of the IPO were not included in the calculation of diluted EPS since the weighted average share price was less than the exercise price during these periods.During the three months ended June 30, 2012, the effect of the 41,400,000 Public Warrants and the 8,000,000 Private Placement Warrants were included in the calculation of diluted EPS since the weighted average share price was greater than the exercise price during this period. - 9 - For the three and six months ended June30, 2012 and 2011, basic EPS was determined by dividing net income allocable to common stockholders for the applicable period by the weighted average number of shares of common stock outstanding during such period. Net income during the applicable period is also allocated to the time-based unvested restricted stock as these grants are entitled to receive dividends and are therefore considered a participating security. Time-based unvested restricted stock is not allocated net losses and/or any excess of dividends declared over net income; such amounts are allocated entirely to the common stockholders other than the holders of time-based unvested restricted stock. For the three and six months ended June 30, 2012, the Company had 512,198 and 381,425 weighted average unvested restricted shares outstanding, respectively. The performance based restricted stock grants awarded under the 2009 Plan described in Note 6 are excluded from the basic EPS calculation, as these units are not participating securities. The following table sets forth the reconciliation between basic and diluted EPS: For the Three Months Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Numerator: Net Income attributable to Retail Opportunity Investments Corp. $ Less, earnings allocated to unvested shares ) — ) — Net incomeavailable for common shareholders, basic and diluted $ Denominator: Denominator for basic EPS – weighted average common shares Warrants — — — Restricted stock awards-Performance-based Stock Options Denominator for diluted EPS – weighted average common equivalent shares Stock-Based Compensation The Company has a stock-based employee compensation plan, which is more fully described in Note6. The Company accounts for its stock-based compensation plans based on the FASB guidance which requires that compensation expense be recognized based on the fair value of the stock awards less estimated forfeitures.Restricted stock grants vest based upon the completion of a service period ("time-based grants") and/or the Company meeting certain established financial performance criteria ("performance-based grants").Time-based grants are valued according to the market price for the Company's common stock at the date of grant.For performance-based grants, the Company generally engages an independent appraisal company to determine the value of the shares at the date of grant, taking into account the underlying contingency risks associated with the performance criteria.It is the Company's policy to grant options with an exercise price equal to the quoted closing market price of stock on the grant date.Awards of stock options and time-based grants stock are expensed as compensation over the vesting period.Awards of performance-based grants are expensed as compensation under an accelerated method and are recognized in income (loss) regardless of the results of the performance criteria. Derivatives The Company records all derivatives on the balance sheet at fair value.The accounting for changes in the fair value of derivatives depends on the intended use of the derivative, whether the Company has elected to designate a derivative in a hedging relationship and apply hedge accounting and whether the hedging relationship has satisfied the criteria necessary to apply hedge accounting.Derivatives designated and qualifying as a hedge of the exposure to changes in the fair value of an asset, liability, or firm commitment attributable to a particular risk, such as interest rate risk, are considered fair value hedges.Derivatives designated and qualifying as a hedge of the exposure to variability in expected future cash flows, or other types of forecasted transactions, are considered cash flow hedges.Hedge accounting generally provides for the matching of the timing of gain or loss recognition on the hedging instrument with the recognition of the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk in a fair value hedge or the earnings effect of the hedged forecasted transactions in a cash flow hedge. - 10 - Segment Reporting The Company operates in one industry segment, ownership of commercial real estate properties.The Company does not distinguish in property operations for purposes of measuring performance.Accordingly, the Company believes it has a single reportable segment for disclosure purposes. Cash Flows Supplemental Consolidated Statements of Cash Flow Information June 30, 2012 June 30, 2011 Supplemental disclosure of cash activities: Cash paid for Federal and New York state income taxes $ $ Interest paid Other non-cash investing and financing activities: Purchase accounting allocations: Intangible lease liabilities Earnout obligation — ) Assumed Mortgage Debt — Accrued interest rate swap liabilities ) Accrued improvements to properties and deferred charges 2. Real Estate Investments The following real estate investment transactions have occurred during the six months ended June30, 2012. Property Acquisitions On February16, 2012, the Company acquired a shopping center in Marysville, Washington ("Gateway Shopping Center") for a purchase price of approximately $29.5million.The Gateway Shopping Center is anchored by WinCo Foods (NAP) and Rite Aid. The property was acquired with cash. On March29, 2012, the Company acquired a shopping center in San Diego, California ("Euclid Plaza") for a purchase price of approximately $15.9million. Euclid Plaza is anchored by a Vallarta Supermarkets. The property was acquired with cash of approximately $7.5 million and the assumption of an existing mortgage of approximately $8.4 million. On April 2, 2012, the Company acquired a mortgage note from a bank for an aggregate purchase price of $8.3 million in cash. The note was secured by a shopping center located in Cameron Park, California (“Green Valley Station”).At the time of closing on the note, the borrower was in default since April 2009, having failed to repay the loan upon maturity of the note. On June 8, 2012, the Company entered into a deed in lieu of foreclosure agreement (the “Green Valley Station Agreement”) with the borrower to acquire Green Valley Station. Pursuant to the Green Valley Station Agreement, the Company, as the holder of the note, agreed not to bring any action against the borrower or the guarantors, subject to certain exceptions, and the borrowers agreed to transfer Green Valley Station to the Company.The conveyance was completed on June 18, 2012.Green Valley Station is a neighborhood shopping center that is anchored by CVS. The Company recorded a bargain purchase gain of approximately $3.2 million when determining the fair value of the property at the time of the purchase. On May3, 2012, the Company acquired a shopping center in Shoreline, Washington ("Aurora Square") for a purchase price of approximately $4.2million. Aurora Square is anchored by a Central Supermarket. The property was acquired with cash. - 11 - On May4, 2012, the Company acquired a shopping center in Forest City, California ("Marlin Cove") for a purchase price of approximately $17.4million. Marlin Cove is anchored by a 99 Ranch Market. The property was acquired with cash. On May 25, 2012, the Company acquired a mortgage note from a special servicer for an aggregate purchase price of $18.8 million in cash. The note was secured by a shopping center located in Oxnard, California (“Seabridge Marketplace”).At the time of closing on the note, the borrower was in default, having failed to meet debt service payments since February, 2012. On May 29, 2012, the Company entered into a real estate purchase, sale, and conveyance in lieu of foreclosure agreement (the “Seabridge Marketplace Agreement”) with the borrower to acquire Seabridge Marketplace. Pursuant to the Seabridge Marketplace Agreement, the Company, as the holder of the note, agreed not to bring any action against the borrower or the guarantors, subject to certain exceptions, and the borrowers agreed to transfer Seabridge Marketplace to the Company.The conveyance was completed on May 31, 2012. Seabridge Marketplace is a neighborhood shopping center that is anchored by Von’s Supermarket. The Company recorded a bargain purchase gain of approximately $622,000 when determining the fair value of the property at the time of the purchase. The Company assessed the fair value of the lease intangibles based on estimated cash flow projections that utilize appropriate discount rates and available market information. Such inputs are Level 3in the fair value hierarchy. The financial information set forth below summarizes the Company's preliminary purchase price allocation for the properties acquired during the six months ended June30, 2012. June30, 2012 ASSETS Land $ Building and improvements Acquired lease intangible asset Deferred charges Assets acquired $ Acquired lease intangible liability $ Mortgage notes assumed Liabilities assumed $ Pro Forma Financial Information The pro forma financial information set forth below is based upon the Company's historical consolidated statements of operations for the three and six months ended June30, 2012 and 2011, adjusted to give effect of these transactions at the beginning of each year. The pro forma financial information is presented for informational purposes only and may not be indicative of what actual results of operations would have been had the transaction occurred at the beginning of each year, nor does it purport to represent the results of future operations. For the Three Months Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Statement of operations: Revenues $ Property operating and other expenses Depreciation and amortization Net income attributable to Retail Opportunity Investments Corp. $ - 12 - The following table summarizes the operating results included in the Company's historical consolidated statement of operations for the six months ended June30, 2012, for the properties acquired during the six months ended June30, 2012. Statement of operations: Six Months Ended June30, 2012 Revenues $ Property operating and other expenses Depreciation and amortization Net income attributable to Retail Opportunity Investments Corp. $ Mortgage Notes Receivable The Company holds a $10.0million second mortgage loan to the joint venture that owns the Crossroads Shopping Center.The Company owns a 49% equity interest in the joint venture.The interest due on the loan is 8% per annum and matures on September1, 2015, which is coterminous with the existing first mortgage. Unconsolidated Joint Ventures At June30, 2012 and December 31, 2011, investments in and advances to unconsolidated joint ventures consisted of the following (with the Company's ownership percentage in parentheses). June30, 2012 December31, 2011 Wilsonville OTS LLC (95%) $ $ Crossroads Shopping Center (49%) Mortgage note receivable secured by Riverside Plaza (50%) Total $ $ The Company has no contractual capital contribution commitments to its joint ventures. The Company has evaluated its investments in the joint ventures and has concluded that the joint ventures are not VIEs.The Company accounts for its investment in its unconsolidated joint ventures under the equity method of accounting since it exercises significant influence over, but does not control the unconsolidated joint ventures.The other members in the unconsolidated joint ventures have substantial participation rights in the financial decisions and operations of the unconsolidated joint ventures. 3. Mortgage Notes Payable and Credit Facilities Mortgage Notes Payable The mortgage notes payable collateralized by respective properties and assignment of leases at June30, 2012 and December31, 2011, respectively, were as follows: Property Maturity Date Interest Rate June30, 2012 December31, 2011 Cascade Summit Town Square July2012 % $ - $ Gateway Village I February2014 % Gateway Village II May 2014 % Euclid Plaza November 2014 % - Country Club Gate January 2015 % Renaissance Towne Center June 2015 % Gateway Village III July 2016 % $ Mortgage Premium Total mortgage notes payable $ $ On March 29, 2012, the Company assumed an existing mortgage loan with an outstanding principal balance of approximately $8.4 million as part of the acquisition of Euclid Plaza.The Euclid Plaza loan bears interest at a rate of 5.23% per annum and has a maturity date of November 2014.The fair market value of the mortgage note was $8.8 million at the time it was assumed. - 13 - On April 10, 2012, the Company paid off $6.9 million of mortgage debt that was secured by the Cascade Summit Town Square shopping center. Credit Facilities The Company has a credit facility with KeyBank National Association, as Administrative Agent and L/C Issuer, Bank of America, N.A. as Syndication Agent, PNC Bank, National Association and U.S. Bank National Association, as Co-Documentation Agents, and the other lenders party thereto, under which the lenders agreed to provide a $175.0million unsecured revolving credit facility, with a letter of credit sub-limit of up to 20% of the then-current aggregate commitments.The credit facility also provides that the Company may from time to time request increased aggregate commitments of $125.0million under certain conditions set forth in the credit facility, including the consent of the lenders for the additional commitments.The initial maturity date of the credit facility is September20, 2014, subject to a one-year extension option, which may be exercised by the Company upon satisfaction of certain conditions, including payment of an extension fee to the credit facility administrative agent in an amount equal to 0.25% multiplied by the aggregate commitments to be shared pro rata among the lenders thereto. The Company also has a term loan agreement with KeyBank National Association, as Administrative Agent, Bank of America, N.A., as Syndication Agent, PNC Bank, National Association, and U.S. Bank, National Association, as Co-Documentation Agents, and the other lenders party thereto, under which the lenders agreed to provide a $110.0million unsecured term loan facility.The term loan also provides that the Company may from time to time request increased aggregate commitments of $65.0million under certain conditions set forth in the term loan, including the consent of the lenders for the additional commitments.The maturity date of the term loan is September20, 2015. Borrowings under the credit facility and term loan agreements (collectively, the “loan agreements”) bear interest on the outstanding principal amount at a rate equal to, prior to such time as the Company has obtained an investment grade rating from at least two rating agencies, an applicable rate based on the consolidated leverage ratio of the Company and its subsidiaries, plus, as applicable, (i)a LIBOR rate determined by reference to the cost of funds for dollar deposits for the relevant period (the "Eurodollar Rate"), or (ii)a base rate determined by reference to the highest of (a)the federal funds rate plus 0.50%, (b)the rate of interest announced by KeyBank National Association as its "prime rate," and (c)the Eurodollar Rate plus 1.00% (the "Base Rate").From, and after the time the Company obtains an investment grade rating from at least two rating agencies, borrowings under the loan agreements will bear interest on the outstanding principal amount at a rate equal to an applicable rate based on the credit rating level of the Company, plus, as applicable, (i)the Eurodollar Rate, or (ii)the Base Rate.The Company is obligated to pay (i)prior to such time as the Company has obtained an investment grade rating from at least two rating agencies, an unused fee of(a)0.35% if the total outstanding principal amount is less than 50% of the aggregate commitments or (b)0.25% if the total outstanding principal amount is greater than or equal to 50% of the aggregate commitments, (ii)from and after such time as the Company has obtained an investment grade rating from at least two rating agencies, a facility fee at a facility fee rate based on the credit rating level of the Company, and (iii)a fronting fee at a rate of 0.125% per year with respect to each letter of credit issued under theagreements.The agreements contain certain representations, financial and other covenants typical for these types of facilities.The Company's ability to borrow under the loan agreements is subject to its compliance with the covenants and other restrictions on an ongoing basis.The Company was in compliance with such covenants at June30, 2012. As of June 30, 2012, $110.0million was outstanding under the term loan and $64.0 million was outstanding under the credit facility.The average interest rate on borrowings under both loans during the six months ended June30, 2012 was 2.1%.The Company had $111.0million available to borrow under the credit facility at June30, 2012. The Company had no available borrowings under the term loan. 4. Preferred Stock The Company is authorized to issue 50,000,000 shares of preferred stock with such designations, voting and other rights and preferences as may be determined from time to time by the board of directors.As of June30, 2012 and 2011, there were no shares of preferred stock outstanding. - 14 - 5. Common Stock and Warrants On June23, 2011, the Company entered into an ATM Equity OfferingSM Sales Agreement ("sales agreement") with Merrill Lynch, Pierce, Fenner & Smith Incorporated to sell shares of the Company's common stock par value $0.0001 per share, having aggregate sales proceeds of $50.0 million from time to time, through an "at the market" equity offering program under which Merrill Lynch, Pierce, Fenner & Smith Incorporated acts as sales (“agent”) and/or principal agent.During the three and six months ended June30, 2012, the Company sold 882,132 and 1,093,632 shares, respectively under the sales agreement, which resulted in gross proceeds of approximately $10.8 million and $13.4 million, respectively and commissions of approximately $216,000 and $268,000, respectively paid to the agent. At June30, 2012, the Company had sold since the inception of the plan a total of 1,225,432 shares under the sales agreement, which resulted in gross proceeds of approximately $14.9 million and commissions of approximately $298,000 paid to the agent. Simultaneously with the consummation of the IPO, the Sponsor purchased 8,000,000 Private Placement Warrants at a purchase price of $1.00 per warrant.The Private Placement Warrants were identical to the Public Warrants except that the Private Placement Warrants are exercisable on a cashless basis as long as they are still held by the Sponsor or its members, members of it members' immediate family or their controlled affiliates.The purchase price of the Private Placement Warrants approximated the fair value of such warrants at the purchase date. The Company has the right to redeem all of the warrants it issued in the IPO and the Private Placement Warrants, at a price of $0.01 per warrant upon 30days' notice while the warrants are exercisable, only in the event that the last sale price of the common stock is at least a specified price.The terms of the warrants are as follows: · The exercise price of the warrants is $12.00. · The expiration date of the warrants is October23, 2014. · The price at which the Company's common stock must trade before the Company is able to redeem the warrants it issued in the IPO is $18.75. · The price at which the Company's common stock must trade before the Company is able to redeem the Private Placement Warrants is (x)$22.00, for as long as they are held by the Sponsor or its members, members of its members' immediate families or their controlled affiliates, or otherwise(y)$18.75. · To provide that a warrantholder's ability to exercise warrants is limited to ensure that such holder's "Beneficial Ownership" or "Constructive Ownership," each as defined in the Company's charter, does not exceed the restrictions contained in the charter limiting the ownership of shares of the Company's common stock. The Company has reserved 53,400,000 shares for the exercise of the Public Warrants and the Private Placement Warrants, and issuance of shares under the Company's 2009 Equity Incentive Plan (the "2009 Plan"). Warrant Repurchase In May 2010, the Company's board of directors authorized a warrant repurchase program to repurchase up to a maximum of $40.0million of the Company's warrants.To date, the Company has not repurchased warrants under such program. 6. Stock Compensation and Other Benefit Plans The Company follows the FASB guidance related to stock compensation which establishes financial accounting and reporting standards for stock-based employee compensation plans, including all arrangements by which employees receive shares of stock or other equity instruments of the employer, or the employer incurs liabilities to employees in amounts based on the price of the employer's stock.The guidance also defines a fair value-based method of accounting for an employee stock option or similar equity instrument. - 15 - During 2009, the Company adopted the 2009 Plan.The 2009 Plan provides for grants of restricted common stock and stock option awards up to an aggregate of 7.5% of the issued and outstanding shares of the Company's common stock at the time of the award, subject to a ceiling of 4,000,000 shares. Restricted Stock During the six months ended June 30, 2012, the Company awarded 303,000 shares of restricted common stock under the 2009 Plan of which 116,250 shares are performance-based grants and the remainder of the shares are time based grants.The performance-based grants vest in three equal annual tranches, depending on the Company achieving an 7% total return to shareholders, or exceeding the top one-third of a certain peer group of companies over a three-year period from January 1, 2012, throughJanuary 1, 2015.An independent appraisal company determined the value of the performance-based grants to be $8.72 per share, compared to a market price of the Company’s common stock at the date of grant of $12.04. As of June30, 2012, there remained a total of $4.3 million of unrecognized restricted stock compensation related to outstanding non-vested restricted stock grants awarded under the 2009 Plan.Restricted stock compensation is expected to be expensed over a remaining weighted average period of1.4years (irrespective of achievement of the performance conditions). For the three months ended June 30, 2012 and 2011, amounts charged to compensation expense totaled approximately $799,000 and $494,000, respectively.For the six months ended June 30, 2012 and 2011, amounts charged to compensation expense totaled approximately $1.2 million and $969,000, respectively. A summary of the status of the Company's non-vested restricted stock awards as of June30, 2012, and changes during the six months ended June30, 2012 are presented below: Shares Weighted Average Grant Date Fair Value Non-vested at December31, 2011 $ Granted Vested ) Forfeited ) Non-vested atJune30, 2012 $ Stock Options During the six months ended June 30, 2012, the Company awarded a total of 9,500 options to purchase shares under the 2009 Plan.The Company has used the Monte Carlo method for purposes of estimating the fair value in determining compensation expense for the options that were granted during the six months ended June 30, 2012.The assumption for expected volatility has a significant effect on the grant fair value.Volatility is determined based on the historical volatilities of REITs similar to the Company.The Company used the simplified method to determine the expected life which is calculated as an average of the vesting period and the contractual term.The fair value for the options awarded by the Company during the six months ended June 30, 2012, was estimated at the date of the grant using the following weighted-average assumptions. Six Months Ended June 30, 2012 Average volatility % Expected dividends $ Expected life (in years) Risk-free interest rate (range) % - 16 - A summary of options activity as of June 30, 2012, and changes during the six months ended June 30, 2012 are presented below: Shares Weighted Average Exercise Price Outstanding at December 31, 2010 $ Granted Exercised — — Expired — — Outstanding at June 30, 2012 $ Exercisable at June 30, 2012 $ For the three months ended June 30, 2012 and 2011, the amounts charged to expenses totalled approximately $59,000 and $57,000, respectively.For the six months ended June 30, 2012 and 2011, the amounts charged to compensation expense totalled approximately $116,000 and $114,000, respectively.The total unearned compensation at June 30, 2012, was approximately $230,000.The options vest over an average period of one year. Profit Sharing and Savings Plan During 2011, the Company established a profit sharing and savings plan (the "401K Plan"), which permits eligible employees to defer a portion of their compensation in accordance with the Code.Under the 401K Plan, the Company made contributions on behalf of eligible employees.The Company made contributions to the 401K Plan of approximately $5,000 and $4,000 for the three months ended June30, 2012 and 2011, respectively, and $12,000 and $4,000 for the six months ended June30, 2012 and 2011, respectively. 7. Fair Value of Financial Instruments The Company follows the FASB guidance that defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.The guidance applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements; accordingly, the standard does not require any new fair value measurements of reported balances. The guidance emphasizes that fair value is a market-based measurement, not an entity-specific measurement.Therefore, a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability.As a basis for considering market participant assumptions in fair value measurements, the guidance establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels1 and 2 of the hierarchy) and the reporting entity's own assumptions about market participant assumptions (unobservable inputs classified within Level3 of the hierarchy). Level1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access.Level2 inputs are inputs other than quoted prices included in Level1 that are observable for the asset or liability, either directly or indirectly.Level2 inputs may include quoted prices for similar assets and liabilities in active markets, as well as inputs that are observable for the asset or liability (other than quoted prices), such as interest rates, foreign exchange rates, and yield curves that are observable at commonly quoted intervals.Level3 inputs are unobservable inputs for the asset or liability, which are typically based on an entity's own assumptions, as there is little, if any, related market activity.In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety.The Company's assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. The following disclosures of estimated fair value were determined by management, using available market information and appropriate valuation methodologies as discussed in Note1.Considerable judgment is necessary to interpret market data and develop estimated fair value.Accordingly, the estimates presented herein are not necessarily indicative of the amounts realizable upon disposition of the financial instruments.The use of different market assumptions or estimation methodologies may have a material effect on the estimated fair value amounts. The carrying values of cash and cash equivalents, restricted cash, tenant and other receivables, deposits, prepaid expenses, other assets, accounts payable and accrued expenses, revolving credit facilities and term loan are reasonable estimates of their fair values because of the short-term nature of these instruments.Mortgage notes receivables were recorded at the actual purchase price.Mortgage notes payable were recorded at their fair value at the time they were assumed and are estimated to have a fair value of approximately $63.5million as of June30, 2012. These fair value measurements fall within level 3 of the fair value hierarchy. - 17 - Disclosure about fair value of financial instruments is based on pertinent information available to us as of June30, 2012.Although the Company is not aware of any factors that would significantly affect the reasonable fair value amount, such amount have not been comprehensively re-valued for purposes of these financial statements since that date and current estimates of fair value may differ significantly from the amounts presented herein. 8. Derivative and Hedging Activities The Company's objectives in using interest rate derivatives are to add stability to interest expense and to manage its exposure to interest rate movements.To accomplish this objective, the Company primarily uses interest rate swaps as part of its interest rate risk management strategy.Interest rate swaps designated as cash flow hedges involve the receipt of variable-rate amounts from a counterparty in exchange for the Company making fixed-rate payments over the life of the agreements without exchange of the underlying notional amount. During the year ended December31, 2010, the Company entered into a $25.0million forward starting interest rate swap with Wells Fargo Bank, N.A.The forward starting swap is being used to hedge variable cash flows associated with the Company's variable-rate debt.The swap was effective on April15, 2011 and has a maturity date of April15, 2021.The effective portion of changes in the fair value of the derivative that is designated as a cash flow hedge is being recorded in accumulated other comprehensive income and will be subsequently reclassified into earnings during the period in which the hedged forecasted transaction affects earnings.Ineffectiveness, if any, related to the Company's changes in estimates about the debt issuance related to the forward starting swap would be recognized directly in earnings. During the six months ended June30, 2012, the Company realized approximately $12,000 of ineffectiveness as a result of the hedging relationship. During the year ended December31, 2010, the Company entered into a $50.0million forward starting interest rate swap with PNC Bank, N.A.The forward starting swap is being used to hedge the variable cash flows associated with the Company's variable-rate debt.The swap was effective on July1, 2011 and has a maturity date of July1, 2018.The effective portion of changes in the fair value of the derivative that is designated as a cash flow hedge is being recorded in accumulated other comprehensive income and will be subsequently reclassified into earnings during the period in which the hedged forecasted transaction affects earnings.Ineffectiveness, if any, related to the Company's changes in estimates about the debt issuance related to the forward starting swap would be recognized directly in earnings.During the six months ended June30, 2012, the Company realized no ineffectiveness as a result of the hedging relationship. During the year ended December 31, 2011, the Company entered into a $50.0million forward starting interest rate swap with Bank of Montreal.The forward starting swap is being used to hedge the anticipated variable cash flows associated with the Company's variable-rate debt that is planned to be issued between April2, 2012 and March1, 2015.The swap has a maturity date of April1, 2019.The effective portion of changes in the fair value of the derivative that is designated as a cash flow hedge is being recorded in accumulated other comprehensive income and will be subsequently reclassified into earnings during the period in which the hedged forecasted transaction affects earnings.Ineffectiveness, if any, related to the Company's changes in estimates about the debt issuance related to the forward starting swap would be recognized directly in earnings.During the six months ended June30, 2012, the Company realized no ineffectiveness as a result of the hedging relationship. During the year ended December 31, 2011, the Company entered into a $25.0million forward starting interest rate swap with Wells Fargo Bank, N.A.The forward starting swap is being used to hedge the anticipated variable cash flows associated with the Company's variable-rate debt that is planned to be issued between April2, 2012 and April2, 2019.The swap has a maturity date of April2, 2019.The effective portion of changes in the fair value of the derivative that is designated as a cash flow hedge is being recorded in accumulated other comprehensive income and will be subsequently reclassified into earnings during the period in which the hedged forecasted transaction affects earnings.Ineffectiveness, if any, related to the Company's changes in estimates about the debt issuance related to the forward starting swap would be recognized directly in earnings. During the six months ended June30, 2012, the Company realized no ineffectiveness as a result of the hedging relationship. - 18 - On May 31, 2012, the Company entered into a $25.0million forward starting interest rate swap with Royal Bank of Canada.The forward starting swap is being used to hedge the anticipated variable cash flows associated with the Company's variable-rate debt that is planned to be issued between April1, 2013 and April3, 2023.The swap has a maturity date of April3, 2023.The effective portion of changes in the fair value of the derivative that is designated as a cash flow hedge is being recorded in accumulated other comprehensive income and will be subsequently reclassified into earnings during the period in which the hedged forecasted transaction affects earnings.Ineffectiveness, if any, related to the Company's changes in estimates about the debt issuance related to the forward starting swap would be recognized directly in earnings. During the six months ended June30, 2012, the Company realized no ineffectiveness as a result of the hedging relationship. The valuation of these instruments is determined using widely accepted valuation techniques including discounted cash flow analysis on the expected cash flows of the derivative.This analysis reflects the contractual terms of the derivative, including the period to maturity, and uses observable market-based inputs, including interest rate curves, and implied volatilities.The fair value of the interest rate swaps is determined using the market standard methodology of netting the discounted future fixed cash receipts (or payments) and the discounted expected variable cash payments (or receipts).The variable cash payments (or receipts) are based on an expectation of future interest rates (forward curves) derived from observable market interest rate curves. The Company incorporates credit valuation adjustments to appropriately reflect both its own non-performance risk and the respective counterparty's non-performance risk in the fair value measurements.In adjusting the fair value of its derivative contract for the effect of non-performance risk, the Company has considered the impact of netting and any applicable credit enhancements, such as collateral postings, thresholds, mutual puts, and guarantees. Although the Company has determined that the majority of the inputs used to value its derivatives fall within Level2 of the fair value hierarchy, the credit valuation adjustments associated with its derivatives utilize Level3 inputs, such as estimates of current credit spreads to evaluate the likelihood of default by itself and its counterparties.However, as of June30, 2012 the Company has assessed the significance of the impact of the credit valuation adjustments on the overall valuation of its derivative position and has determined that the credit valuation adjustments are not significant to the overall valuation of its derivatives.As a result, the Company has determined that its derivative valuation in its entirety is classified in Level2 of the fair value hierarchy. The table below presents the Company's assets and liabilities measured at fair value on a recurring basis as of June30, 2012, aggregated by the level in the fair value hierarchy within which those measurements fall. Assets and Liabilities Measured at Fair Value on a Recurring Basis at June30, 2012 Quoted Prices in Active Markets for Identical Assets and Liabilities (Level1) Significant Other Observable Inputs (Level2) Significant Unobservable Inputs (Level3) Balance at June30, 2012 Assets Derivative financial instruments $
